Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections ‐ 35 USC § 102(a)(1)
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S patent literature reference US 2015/0150749 published on June 4, 2015 because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The claimed design discloses the same oval shape design shape design. Additionally, the claimed designs show that the overall shape is a dome, one side being convex and the other being concave.  The same shape of the claimed design can be found in the patented literature reference US 2015/0150749
The appearance of the patented literature reference US 2015/0150749 is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.

    PNG
    media_image1.png
    818
    1371
    media_image1.png
    Greyscale

“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway , 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
Applicants may overcome this rejection by providing convincing evidence that the disclosure was made one year or less before the effective filing date of the claimed invention, and 1) the disclosure was made by the inventor, a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor; or 2) before such disclosure, the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor.

Claim Rejections - 35 U.S.C. § 103
 The claimed design is rejected under 35 U.S.C. § 103 as being unpatentable U.S. Publication No. 2013/0303051 (herein after Chan), published on November 14, 2013 in view of U.S. Patent No. D581,129 (herein after Marshall) filed November 25, 2008.
The claimed design discloses a thin, rounded adhesive pad, wherein the shape of the pad is curved on one end and tapers towards the opposite side to form a rounded, narrower end. Additionally, the rear side of the pad follows the same shape as the front side of the pad. Chan discloses a thin, rounded adhesive pad, wherein the shape of the pad is curved on one end and tapers towards the opposite side to form a rounded, narrower end. Additionally, the rear side of the pad follows the same shape as the front side of the pad.

    PNG
    media_image2.png
    621
    602
    media_image2.png
    Greyscale

The claim differs from Chan in that the rear side of the adhesive patch is a smooth surface that is void of any additional contours, and the claimed design is symmetrical about the left and right sides.

    PNG
    media_image3.png
    596
    875
    media_image3.png
    Greyscale

Marshall teaches an adhesive patch that is smooth on the rear side of the patch, and also teaches a patch that is symmetrical about the left and right sides.
It would have been obvious to a designer of ordinary skill in the art at the time the invention was made to modify Chan to contain an adhesive patch that is smooth on the rear side of the patch, and also teaches a patch that is symmetrical about the left and right sides, as taught by Marshall, resulting in an appearance that would be strikingly similar to that of the claimed design, and over which the claimed design would have no patentable distinction.
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
In rejections of design claims based on 35 USC 103(a), the proper standard is whether a design would have been obvious to a designer of ordinary skill in the articles involved. In re Nalbandian, 661 F .2d 1214, 1216, 211 USPQ 782, 784 (CCPA 1981). To support a holding of obviousness there must be a reference,a something in existence, the design characteristics of which are basically the same as the claimed design. Once a reference meets the test of a basic design, reference features may reasonably be interchanged with or added from those in other pertinent references. In re Rosen, 673 F .2d 388, 391; 213 USPQ 347, 350 (CCPA 1982). A proper obviousness rejection based on acombination of references requires that the visual ornamentation design features of the claimed design appear in the prior art in a manner which suggests their application as used in the claimed design. In re Sung Nam Cho, 813 F .2d 378, 382; 1 USPQ 2d 1662, 1663 (Fed. Cir. 1987); In re Glavas, 230 F .2d 447, 450; 109 USPQ 50. 52 (CCPA 1956); and In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982). It is distinctiveness in overall appearance of an object when compared with the prior art, rather than minute details or small variations in configuration, that constitutes the test of design patentability. In re Lapworth, 451 F.2d 1094, 1096; 172 USPQ 129, 131 (CCPA 1971).
	
Conclusion
Accordingly, the claim stands rejected under 35 USC § 102(a)(1) and under 35 USC § 103 as set forth above.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY M RODRIGUEZ whose telephone number is (571)272-6159. The examiner can normally be reached Monday - Friday, 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic can be reached on (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.R./Examiner, Art Unit 2921                                                                                                                                                                                                        



/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921